NUMBERS 13-08-00414-CV and 13-08-00415-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RENE ANZALDUA D/B/A ANZALDUA BAIL BONDS,                                   Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 389th District Court
                        of Hidalgo County, Texas.



                         MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Rene Anzaldua d/b/a Anzaldua Bail Bonds, perfected appeals from a

judgments entered by the 389th District Court of Hidalgo County, Texas, in cause numbers

CR-3230-06-H(N) and CR-3239-06-H(N). Appellant has filed a motion to dismiss the

appeals on grounds that the State of Texas has disposed of the case and recalled the
Judgment NISI pending before this court. Appellant requests that this Court dismiss these

appeals.

       The Court, having considered the documents on file and appellant’s motion to

dismiss the appeals, is of the opinion that the motion should be granted. See TEX . R. APP.

P. 42.1(a).   Appellant’s motion to dismiss is granted, and the appeals are hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the

court will tax costs against the appellant."). Having dismissed the appeals at appellant's

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                               PER CURIAM

Memorandum Opinion delivered and filed
this the 23rd day of October, 2008.




                                            2